Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 6-8, 13, 15, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/22.
Applicant's election with traverse of  the species restriction is acknowledged.  The traversal is on the ground(s) that all the claims are drawn to the same invention and does not impose a search search/examination burden. This is not found persuasive because  the  various species include mutually exclusive elements that require separate search, consideration, and examination  --such as several embodiments include various optical elements and features which are must be considered and searched separately thus requiring a great deal of additional time to perform proper examination--. 
The applicant is advised that mutually exclusive elements that require the use of different search strategies including searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, and applying various  different art for each embodiment to formulate separate rejections since they all need to be treated individually on their merits which present a serious burden on the examiner.  Applicant is also asked to refer to the following MPEP sections:
" The applicant is reminded that species always refer to the different embodiments of the invention - MPEP 806.04(e).
Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. - MPEP 806.04(f)
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 14, and 16  are rejected under 35 U.S.C. 102a1 as being anticipated by Hirayama US 2016/0054507.
In regard to claims 1 and 14, Hirayama teaches display apparatus, comprising a backlight module and a display panel, wherein the backlight module comprises a light guide plate 19, a light source 17, an optical film 44, and a prism sheet 43, wherein the light guide plate has a light incident surface and a light emitting surface connected to the light incident surface; the light source is disposed on a side of the light incident surface of the light guide plate; the optical film is overlapped with the light emitting surface of the light guide plate (fig. 2, 7), and comprises a first substrate 44 and a plurality of optical microstructures 44a, wherein the first substrate has a first surface and a second surface opposite to each other, wherein the first surface faces the light emitting surface of the light guide plate; and the plurality of optical microstructures are disposed on the second surface of the first substrate, and each of the plurality of optical microstructures has a first light receiving surface away from the light incident surface, wherein a first angle is present between the first light receiving surface and the second surface; and the prism sheet  43 is overlapped with the optical film, is located on a side of the second surface of the first substrate, and comprises a second substrate  44 and a plurality of prism structures 43a, wherein the second substrate has a third surface and a fourth surface opposite to each other, wherein the third surface faces the optical film; and the plurality of prism structures are disposed on the fourth surface of the second substrate, and each of the plurality of prism structures has a second light receiving surface away from the light incident surface, wherein a second angle is present between the second light receiving surface and the fourth surface, and the second angle is different from the first angle and the display panel  (fig. 1-5) is overlapped with the light emitting surface of the light guide plate, and is located on a side of the fourth surface of the prism sheet.  
In regard to claim 3, Hirayama teaches the first angle is less than the second angle note: proximately 45 degrees and 35 degrees respectively).  
In regard to claims 5 and 16, Hirayama teaches a diffuser, overlapped with the optical film and located between the optical film and the light guide plate (see lenticular lenses 42a) [0008,0123].   
In regard to claim 9, Hirayama teaches an extension direction of the plurality of optical microstructures is parallel to an extension direction of the plurality of prism structures (see fig. 2)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama.
In regard to claim 2 and 17, Hirayama teaches the first angle is being approximately 35 degrees (note: vertex of the isosceles triangle being about 110 degrees).  Therefore, it would have been obvious to make the angle less than 35 degrees and greater than 0 degrees.   
It would have been obvious to one of ordinary skill in the art to make the angle just under 35 degrees since this range is implied by the approximate angles taught by Hirayama and, because a person of ordinary skill would have had good reason to pursue the known option(s) of slightly modifying prism angles in order to provide a desired optical effect such as specific light refraction and/or modify thickness which is considered to be within his or her technical grasp.  This is not considered of innovation, but rather within the level of ordinary skill.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
.  
Claims 5 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hirayama in view of Hattori US 2020/0116921.
Hirayama teaches the invention described above including diffusing lenticular lenses between the optic film and light guide plate. 
Hattori teaches a separate diffuser 1090 between an optic film  1030 and light guide plate 1010.
	It would have been obvious to one of ordinary skill in the art at the time of filing to use diffuser  separate from the light guide in Hirayama.  One of ordinary skill in the art would have been motivated to provide a separate diffuser in order to simplify the construction of the light guide.

Allowable Subject Matter
Claims 10-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the invention of claims 1 and 14 further comprising each of the plurality of optical microstructures further has a third light receiving surface, third light receiving surface is away from the light incident surface and connected between the first light receiving surface and the second surface, a third angle is present between the third light receiving surface and the second surface, and the third angle is greater than the first angle and less than the second angle.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6027220 teaches optic and prism sheets with different angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE A BANNAN/           Primary Examiner, Art Unit 2875